UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2003


In re:   STEPHEN THOMAS YELVERTON,

                 Appellant,

--------------------------------------

WENDELL W. WEBSTER, in his capacity as Chapter 7 Trustee in
Bankruptcy for Steven Thomas Yelverton,

                 Plaintiff – Appellee,

           v.

YELVERTON FARMS, LTD.; PHYLLIS EDMUNDSON; CHARLES EDMUNDSON;
DEBORAH MARM,

                 Defendants – Appellees,

           and

WADE H. ATKINSON, JR.,

                 Intervenor.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cv-00331-FL)


Submitted:   December 18, 2012               Decided:   January 4, 2013


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stephen Thomas Yelverton, Appellant Pro Se. Ronald L. Gibson,
ERWIN & ELEAZER, PA, Charlotte, North Carolina; Matthew Scott
Sullivan, WHITE & ALLEN, PA, Kinston, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Stephen Thomas Yelverton appeals the district court’s

orders dismissing a lawsuit filed by Yelverton and prosecuted

and ultimately settled by the trustee in Yelverton’s bankruptcy

estate, and denying Yelverton’s motion to amend that order.                    We

have     reviewed   the       record    and     find   no    reversible    error.

Accordingly, while we grant Yelverton’s motions to supplement

the record, we affirm for the reasons stated by the district

court.    Yelverton v. Yelverton Farms, Ltd., No. 5:09–cv–00331–FL

(E.D.N.C.    July   17    &   Aug.     6,   2012).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                            3